Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 1 of 16

EXHIBIT NO. 1

AFFIDAVIT AND C.V. OF DR. MARC STERN
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 2 of 16

Declaration of Dr. Marc Stern

I, Marc Stern, declare as follows:

1. lam a physician, board-specialized in internal medicine, specializing in correctional health
care. I most recently served as the Assistant Secretary for Health Care at the Washington State
Department of Corrections. | also have considerable familiarity with the immigration detention
system. I served for four years as a medical subject matter expert for the Officer of Civil Rights
and Civil Liberties, U.S. Department of Homeland Security, and as a medical subject matter expert
for one year for the California Attorney General’s division responsible for monitoring the
conditions of confinement in Immigration and Customs Enforcement (ICE) detention facilities. |
have also served as a consultant to Human Rights Watch in their preparation of two reports on
health-related conditions of confinement in ICE detention facilities. In those capacities, | have
visited and examined more than 20 ICE detention facilities and reviewed hundreds of records,
including medical records and detention death reviews of individuals in ICE detention. Attached
as Exhibit A is a copy of my curriculum vitae.

2. COVID-19 is a serious disease and has reached pandemic status. At least 132,758 people
around the world have received confirmed diagnoses of COVID 19 as of March 13, 2020,
including 1,629 people in the United States. At least 4,955 people have died globally as a result of
COVID-19 as of March 13, 2020, including 41 in the United States. These numbers will increase,
perhaps exponentially.

3, COVID-19 is a novel virus. There is no vaccine for COVID-19, and there is no cure for
COVID-19. No one has immunity. The only way to contro the virus is to use preventive strategies,
including social distancing.

4. The time course of the discase can be very rapid. Individuals can show the first symptoms
of infection in as little as two days after exposure and their condition can seriously deteriorate in
as little as five days (perhaps sooner) after that.

5. The effects of COVID-19 are very serious, especially for people who are most vulnerable.
Vulnerable people include people over the age of 50, and those of any age with underlying health
problems such as — but not limited to - weakened immune systems, hypertension, diabetes, blood,
lung, kidney, heart, and liver disease, and possibly pregnancy.

6. Vulnerable people who are infected by the COVID-19 virus can experience severe
respiratory illness, as well as damage to other major organs. Treatment for serious cases of
COVID-19 requires significant advanced support, including ventilator assistance for respiration
and intensive care support. An outbreak of COVID-19 could put significant pressure on or exceed
the capacity of local health infrastructure.

7. Detention facilities are congregate environments, i.c. places where people live and sleep in
close proximity. In such environments, infectious diseases that are transmitted via the air or touch
are more likely to spread. This therefore presents an increased danger for the spread of COVID-
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 3 of 16

19 if and when it is introduced into the facility. To the extent that detainees are housed in close
quarters, unable to maintain a six-foot distance from others, and sharing or touching objects used
by others, the risks of spread are greatly, if not exponentially, increased as already evidenced by
spread of COVID-19 in another congregate environment: nursing homes and cruise ships.

8. Social distancing in ways that are recommended by public health officials can be difficult,
if not impossible in detention facilities, placing people at risk, especially when the number of
detainees is high.

9. For detainees who are at high risk of serious illness or death should they contract the
COVID-19 virus, release from detention is a critically important way to meaningfully mitigate that
risk. Additionally, the release of detainees who present a low risk of harm to the community is also
an important mitigation strategy as it reduces the total number of detainees in a facility. Combined,
this has a number of valuable effects on public health and public safety: it allows for greater social
distancing, which reduces the chance of spread if virus is introduced; it allows easier provision of
preventive measures such as soap for handwashing, cleaning supplies for surfaces, frequent
laundering and showers, etc.; and it helps prevent overloading the work of detention staff such that
they can continue to ensure the safety of detainees.

10. The release of detainees, especially those with increased health-related vulnerability, also
supports the broader community because carceral and detention settings, regardless of the level of
government authorities that oversee them, are integral parts of the community’s public health
infrastructure. Reducing the spread and severity of infection in a Federal immigration detention
center slows, if not reduces, the number of people who will become ill enough to require
hospitalization, which in turn reduces the health and economic burden to the local community at
large.

11. As a correctional public health expert, I recommend release of eligible individuals from
detention, with priority given to the elderly and those with underlying medical conditions most
vulnerable to serious illness or death if infected with COVID-19.

12. Conditions related to COVID-19 are changing rapidly and may change between the time I
execute this Declaration and when this matter appears before the Court. One of the most worrisome
changes would be confirmation of a case of COVID-19 within the detention center, either among
staff or detainees. In the event of this occurring, and eligible detainees being quarantined or
isolated due to possible exposure to the virus, | recommend that the detainee(s) be tested for the
virus if testing is available. Armed with the results of that test if it is available, or in the absence
of other instructions from the health authority of the municipality to which they will be returning
or the Washington State public health authority, those who can easily return to a home without
exposure to the public, should be released to that home for continued quarantine or isolation for
the appropriate time period. All others can be released to appropriate housing as directed or
arranged in coordination with the relevant health authority.

13. [have reviewed Plaintiffs’ complaint and on the basis of the claims presented, conclude
that Plaintiffs have underlying medical conditions that increase the risk of serious illness or death
if exposed to COVID-19. Due to the risks caused by the congregate environment in immigration
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 4 of 16

detention, compounded by the marked increase in risk conferred by their underlying medical
conditions, I recommend their release.

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and correct.

Executed this 15th ___ day in March, 2020 in Tumwater, Washington.

Nove J be

br. Marc Stern
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 5 of 16

ICANMARC F. STERN, M.D., M.P.H., F.A.C.P.
March, 2020

1100 Surrey Trace Drive, SE marestern(@iive.com
Tumwater, Washington 98501, USA. +1. (360) 701-6520

 

SUMMARY OF EXPERIENCE

CORRECTIONAL HEALTH CARE CONSULTANT 2009 — PRESENT

Consultant in the design, management, and operation of health services in a correctional setting to assist in evaluating,
monitoring, or providing evidence-based, cost-effective care consistent with constitutional mandates of quality.

Current activities include:

Advisor to various jails in Washington State on patient safety, health systems, and related health care and custody
staff activities and operations, and RFP and contract generation (2014 - )

Consultant to the US Department of Justice, Civil Rights Division, Special Litigation Section. Providing investigative
support and expert medical services pursuant to complaints regarding care delivered in any US jail, prison, or
detention facility. (2010 - ) (no current open cases)

Physician prescriber/trainer for administration of naloxone by law enforcement officers for the Olympia, Tumwater,
Lacey, Yelm, and Evergreen College Police Departments (2017 - )

Consultant to the Civil Rights Enforcement Section, Office of the Attorney General of California, under SB 29, to
review the healthcare-related conditions of confinement of detainees confined by Immigration and Customs
Enforcement in California facilities (2017 - )

Rule 706 Expert to the Court, US District Court for the District of Arizona, in the matter of Parsons v. Ryan (2018 - )

Previous activities include:

Consultant to Human Rights Watch to evaluate medical care of immigrants in Homeland Security detention (2016 -
2018)

Consultant to Broward County Sheriff to help develop and evaluate responses to a request for proposals (2017 -
2018)

Member of monitoring team (medical expert) pursuant to Consent Agreement between US Department of Justice and
Miami-Dade County (Unites States of America v Miami-Dade County, ef a/.) regarding, entre outre, unconstitutional
medical care. (2013 - 2016)

Jointly appointed Consultant to the parties in Flynn v Walker (formerly Flynn v Doyle), a class action lawsuit before
the US Federal District Court (Eastern District of Wisconsin) regarding Eighth Amendment violations of the health
care provided to women at the Taycheedah Correctional Institute. Responsible for monitoring compliance with the
medical component of the settlement. (2010 - 2015)

Consultant on “Drug-related Death after Prison Release,” a research grant continuing work with Dr. Ingrid
Binswanger, University of Colorado, Denver, examining the causes of, and methods of reducing deaths after release
from prison to the community. National Institutes of Health Grant R21 DA031041-01. (2011 - 2016)

Consultant to the US Department of Homeland Security, Office for Civil Rights and Civil Liberties. Providing
investigative support and expert medical services pursuant to complaints regarding care received by immigration
detainees in the custody of U.S. Immigration and Customs Enforcement. (2009 - 2014)

Special Master for the US Federal District Court (District of Idaho) in Balla v Idaho State Board of Correction, et al.,
a class action lawsuit alleging Eighth Amendment violations in provision of health care at the Idaho State
Correctional Institution. (2011 - 2012)

Facilitator/Consultant to the US Department of Justice, Office of Justice Programs, Bureau of Justice Statistics,
providing assistance and input for the development of the first National Survey of Prisoner Health. (2010-2011 )

Project lead and primary author of National Institute of Corrections’ project entitled “Correctional Health Care
Executive Curriculum Development,” in collaboration with National Commission on Correctional Health Care. NIC
commissioned this curriculum for its use to train executive leaders from jails and prisons across the nation to better
manage the health care missions of their facilities. Cooperative Agreement 11 AD11GK18, US Department of Justice,
National Institute of Corrections. (2011 - 2015 )
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 6 of 16
Marc F. Stern, M.D. Page 2

e Co-teacher, with Jaye Anno, Ph.D., for the National Commission on Correctional Health Care, of the Commission’s
standing course, An In-Depth Look at NCCHC’s 2008 Standards for Health Services in Prisons and Jails taught at its
national meetings. (2010 - 2013)

* Contributor to 2014 Editions of Standards for Health Services in Jails and Standards for Health Services in Prisons,
National Commission on Correctional Health Care. (2013)

® Consultant to the California Department of Corrections and Rehabilitation court-appointed Receiver for medical
operations. Projects included:

o Assessing the Receiver’s progress in completing its goal of bringing medical care delivered in the
Department to a constitutionally mandated level. (2009)

o Providing physician leadership to the Telemedicine Program Manager tasked with improving and expanding
the statewide use of telemedicine. (2009)

¢ Conceived, co-designed, led, and instructed in American College of Correctional Physicians and National
Commission on Correctional Health Care’s Medical Directors Boot Camp (now called Leadership Institute), a
national training program for new (Track “101”) and more experienced (Track “201”) prison and jail medical
directors. (2009 - 2012)

* Participated as a member of a nine-person Delphi expert consensus panel convened by Rand Corporation to create a
set of correctional health care quality standards. (2009)

e Convened a coalition of jails, Federally Qualified Health Centers, and community mental health centers in ten
counties in Washington State to apply for a federal grant to create an electronic network among the participants that
will share prescription information for the correctional population as they move among these three venues, (2009 -
2010)

e Participated as a clinical expert in comprehensive assessment of Michigan Department of Corrections as part of a
team from the National Commission on Correctional Health Care, (2007)

e Provided consultation to Correctional Medical Services, Inc., St. Louis (now Corizon), on issues related to
development of an electronic health record. (2001)

e Reviewed cases of possible professional misconduct for the Office of Professional Medical Conduct of the New York
State Department of Health. (1999 — 2001)

e Advised Deputy Commissioner, Indiana State Board of Health, on developing plan to reduce morbidity from chronic
diseases using available databases. (1992)

¢ Provided consultation to Division of General Medicine, University of Nevada at Reno, to help develop a new clinical
practice site combining a faculty practice and a supervised resident clinic. (1991)

OLYMPIA BUPRENORPHINE CLINIC, OLYMPIA, WASHINGTON 2019 - PRESENT

Volunteer practitioner at a low-barrier clinic to providing Medication Assisted Treatment (buprenorphine) to opioid
dependent individuals wishing to begin treatment, until they can transition to a long-term treatment provider

OLYMPIA FREE CLINIC, OLYMPIA, WASHINGTON 2017 - PRESENT

Volunteer practitioner providing episodic care at a neighborhood clinic which provides free care to individuals without
health insurance until they can find a permanent medical home

OLYMPIA UNION GOSPEL MISSION CLINIC, OLYMPIA, WASHINGTON 2009 — 2014

Volunteer practitioner providing primary care at a neighborhood clinic which provides free care to individuals without
health insurance until they can find a permanent medical home; my own patient panel within the practice focuses on
individuals recently released jail and prison.

WASHINGTON STATE DEPARTMENT OF CORRECTIONS 2002 — 2008

Assistant Secretary for Health Services/Health Services Director, 2005 — 2008

Associate Deputy Secretary for Health Care, 2002 ~ 2005

Responsible for the medical, mental health, chemical dependency (transiently), and dental care of 15,000 offenders in

total confinement. Oversaw an annual operating budget of $110 million and 700 health care staff.

e = As the first incumbent ever in this position, ushered the health services division from an operation of 12 staffin
headquarters, providing only consultative services to the Department, to an operation with direct authority and
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 7 of 16
Marc F. Stern, M.D. Page 3

responsibility for all departmental health care staff and budget. As part of new organizational structure, created and
filled statewide positions of Directors of Nursing, Medicine, Dental, Behavioral Health, Mental Health, Psychiatry,
Pharmacy, Operations, and Utilization Management.

« Significantly changed the culture of the practice of correctional health care and the morale of staff by a variety of
structural and functional changes, including: ensuring that high ethical standards and excellence in clinical practice
were of primordial importance during hiring of professional and supervisory staff, supporting disciplining or career
counseling of existing staff where appropriate; implementing an organizational structure such that patient care
decisions were under the final direct authority of a clinician and were designed to ensure that patient needs were met,
while respecting and operating within the confines of a custodial system.

¢ Improved quality of care by centralizing and standardizing health care operations, including: authoring a new
Offender Health Plan defining patient benefits based on the Eighth Amendment, case law, and evidence-based
medicine; implementing a novel system of utilization management in medical, dental, and mental health, using the
medical staffs as real-time peer reviewers; developing a pharmacy procedures manual and creating a Pharmacy and
Therapeutics Committee; achieving initial American Correctional Association accreditation for 13 facilities (all with
almost perfect scores on first audit); migrating the eight individual pharmacy databases to a single central database.

e _Blunted the growth in health care spending without compromising quality of care by a number of interventions,
including: better coordination and centralization of contracting with external vendors, including new statewide
contracts for hospitalization, laboratory, drug purchasing, radiology, physician recruitment, and agency nursing;
implementing a statewide formulary; issuing quarterly operational reports at the state and facility levels.

e  Piloted the following projects: direct issuance of over-the-counter medications on demand through inmates stores
(commissary), obviating the need for a practitioner visit and prescription; computerized practitioner order entry
(CPOE); pill splitting; ER telemedicine.

e  Oversaw the health services team that participated variously in pre-design, design, or build phases of five capital
projects to build complete new health units.

NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES 2001 — 2002
Regional Medical Director, Northeast Region, 2001 — 2002

Responsible for clinical oversight of medical services for 14,000 offenders in 14 prisons, including one (already) under
court monitoring.

e Oversaw contract with vendor to manage 60-bed regional infirmary and hospice.

e Coordinated activities among the Regional Medical Unit outpatient clinic, the Albany Medical College, and the 13
feeder prisons to provide most of the specialty care for the region.

e Worked with contracting specialists and Emergency Departments to improve access and decrease medical out-trips
by increasing the proportion of scheduled and emergency services provided by telemedicine.

e Provided training, advice, and counseling to practitioners and facility health administrators in the region to improve
the quality of care delivered.

CORRECTIONAL MEDICAL SERVICES, INC. (view CORIZON) 2000 — 2001
Regional Medical Director, New York Region, 2000 — 2001

Responsible for clinical management of managed care contract with New York State Department of Correctional Services
to provide utilization management services for the northeast and northern regions of New York State and supervision of
the 60-bed regional infirmary and hospice.

¢ Migrated the utilization approval function from one of an anonymous rule-based “black box” to a collaborative
evidence-based decision making process between the vendor and front-line clinicians.

MERCY INTERNAL MEDICINE, ALBANY, NEW YORK 1999 ~ 2000

Neighborhood three-physician internal medicine group practice.
Primary Care Physician, 1999 — 2000 (6 months)

Provided direct primary care to a panel of community patients during a period of staff shortage.
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 8 of 16
Marc F. Stern, M.D. Page 4

ALBANY COUNTY CORRECTIONAL FACILITY, ALBANY, NEW YORK 1998 — 1999
Acting Facility Medical Director, 1998 -- 1999

Directed the medical staff of an 800 bed jail and provided direct patient care following the sudden loss of the Medical
Director, pending hiring of a permanent replacement. Coordinated care of jail patients in local hospitals. Provided
consultation to the Superintendent on improvements to operation and staffing of medical unit and need for privatization.

VETERANS ADMINISTRATION MEDICAL CENTER, ALBANY, NY 1992 — 1998
Assistant Chief, Medical Service, 1995 — 1998

Chief, Section of General Internal Medicine and Emergency Services, 1992 — 1998

Responsible for operation of the general internal medicine clinics and the Emergency Department.

« Designed and implemented an organizational and physical plant makeover of the general medicine ambulatory care
clinic from an episodic-care driven model with practitioners functioning independently supported by minimal nursing
involvement, to a continuity-of-care model with integrated physician/mid-level practitioner/registered nurse/licensed
practice nurse/practice manager teams.

e@ Led the design and opening of a new Emergency Department.

«As the VA Section Chief of Albany Medical College’s Division of General Internal Medicine, coordinated academic
activities of the Division at the VA, including oversight of, and direct teaching in, ambulatory care and inpatient
internal medicine rotations for medical students, residents, and fellows. Incorporated medical residents as part of the
general internal medicine clinics. Awarded $786,000 Veterans Administration grant (“PRIME I”) over four years for
development and operation of educational programs for medicine residents and students in allied health professions
(management, pharmacy, social work, physician extenders) wishing to study primary care delivery.

ERIE COUNTY HEALTH DEPARTMENT, BUFFALO, NY 1988 — 1990
Director of Sexually Transmitted Diseases (STD) Services, 1989 — 1990

Staff Physician, STD Clinic, 1988 — 1989

Staff Physician, Lackawanna Community Health Center, 1988 -- 1990

Provided leadership and patient care services in the evaluation and treatment of STDs. Successfully reorganized the
county’s STD services which were suffering from mismanagement and were under public scrutiny. Provided direct
patient care services in primary care clinic for underserved neighborhood.

UNION OCCUPATIONAL HEALTH CENTER, BUFFALO, NY 1988 — 1990
Staff Physician, 1988 — 1990

Provided direct patient care for the evaluation of occupationally-related health disorders.

VETERANS ADMINISTRATION MEDICAL CENTER, BUFFALO, NY 1985 — 1990

Chief Outpatient Medical Section and Primary Care Clinic, 1986 — 1988

VA Section Head, Division of General Internal Medicine, University of Buffalo, 1986 ~ 1988

¢ Developed and implemented a major restructuring of the general medicine ambulatory care clinic to reduce
fragmentation of care by introduction of a continuity-of-care model with a physician/nurse team approach.

Medical Director, Anticoagulation Clinic 1986 — 1990

Staff Physician, Emergency Department, 1985 — 1986

FACULTY APPOINTMENTS

2007 — present Affiliate Assistant Professor, Department of Health Services, School of Public Health, University of
Washington

1999 — present Clinical Professor, Fellowship in Applied Public Health (previously Volunteer Faculty, Preventive
Medicine Residency), University at Albany School of Public Health

1996 — 2002 Volunteer Faculty, Office of the Dean of Students, University at Albany

1992 — 2002 Associate Clinical/Associate/Assistant Professor of Medicine, Albany Medical College
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 9 of 16

Marc F. Stern, M.D.

1993 — 1997
1990 ~ 1992
1985 — 1990
1982 — 1985

2016 — present
2016 -- present

2016 -- 2017
2013 — present
2013 — 2016

2013 — present

2011 — 2012
2007 -- present
2004 — 2006
2004

2003 ~ present

2001 — present
1999 — present

1999

1997 — 1998
1996 — 2002
1996 — 2002
1995 — 1998
1995

1994 — 1998
1993

1993

1988 — 1989
1987 — 1990
1987 ~ 1989
1987 — 1988
1987

1986 — 1988
1986 — 1988
1979 — 1980
1973 — 1975

Page 5

Clinical Associate Faculty, Graduate Program in Nursing, Sage Graduate School
Instructor of Medicine, Indiana University
Clinical Assistant Professor of Medicine, University of Buffalo

Clinical Assistant Instructor of Medicine, University of Buffalo

OTHER PROFESSIONAL ACTIVITIES

Chair, Education Committee, Academic Consortium on Criminal Justice Health
Washington State Institutional Review Board (“Prisoner Advocate” member)

Mortality Reduction Workgroup, American Jail Association

Conference Planning Committee - Medical/Mental Health Track, American Jail Association

“Health in Prisons” course, Bloomberg School of Public Health, Johns Hopkins University/International
Committee of the Red Cross

Institutional Review Board, University of Washington (“Prisoner Advocate” member),

Education Committee, National Commission on Correctional Health Care

National Advisory Committee, COCHS (Community--Oriented Correctional Health Services)

Fellow’s Advisory Committee, University of Washington Robert Wood Johnson Clinical Scholar
Program

External Expert Panel to the Surgeon General on the “Call to Action on Correctional Health Care”

Faculty Instructor, Critical Appraisal of the Literature Course, Family Practice Residency Program,
Providence St. Peter Hospital, Olympia, Washington

Chait/Co-Chair, Education Committee, American College of Correctional Physicians

Critical Appraisal of the Literature Course, Preventive Medicine Residency Program, New York State
Department of Health/University at Albany School of Public Health

Co—Chairperson, Education Subcommittee, Workshop Submission Review Committee, Annual
Meeting, Society of General Internal Medicine

Northeast US Representative, National Association of VA Ambulatory Managers

Faculty Mentor, Journal Club, Internal Medicine Residency Program, Albany Medical College
Faculty Advisor and Medical Control, 5 Quad Volunteer Ambulance Service, University at Albany
Preceptor, MBA Internship, Union College

Quality Assurance/Patient Satisfaction Subcommittee, VA National Curriculum Development
Committee for Implementation of Primary Care Practices, Veterans Administration

Residency Advisory Committee, Preventive Medicine Residency, New York State Department of
Health/School of Public Health, University at Albany

Chairperson, Dean's Task Force on Primary Care, Albany Medical College

Task Group to develop curriculum for Comprehensive Care Case Study Course for Years | through 4,
Albany Medical College

Teaching Effectiveness Program for New Housestaff, Graduate Medical Dental Education Consortium
of Buffalo

Human Studies Review Committee, School of Allied Health Professions, University of Buffalo

Chairman, Subcommittee on Hospital Management Issues and Member, Subcommittee on
Teaching of Ad Hoc Committee to Plan Incoming Residents Training Week, Graduate
Medical Dental Education Consortium of Buffalo

Dean's Ad Hoc Committee to Reorganize "Introduction to Clinical Medicine" Course

Preceptor, Nurse Practitioner Training Program, School of Nursing, University of Buffalo

Course Coordinator, Simulation Models Section of Physical Diagnosis Course, University of Buffalo

Chairman, Service Chiefs' Continuity of Care Task Force, Veterans Administration Medical Center,
Buffalo, New York

Laboratory Teaching Assistant in Gross Anatomy, Université Libre de Bruxelles, Brussels, Belgium

Instructor and Instructor Trainer of First Aid, American National Red Cross
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 10 of 16
Marc F. Stern, M.D. Page 6

1972 — 1975 Chief of Service or Assistant Chief of Operations, 5 Quad Volunteer Ambulance Service, University at
Albany.

1972 — 1975 Emergency Medical Technician Instructor and Course Coordinator, New York State Department of
Health, Bureau of Emergency Medical Services

REVIEWER/EDITOR
2019 ~ present Criminal Justice Review (reviewer)
2015 — present PLOS ONE (reviewer)

2015 — present Founding Editorial Board Member and Reviewer, Journal for Evidence-based Practice in Correctional
Health, Center for Correctional Health Networks, University of Connecticut

2011— present American Journal of Public Health (reviewer)

2010 —present International Advisory Board Member and Reviewer, International Journal of Prison Health
2010— present Langeloth Foundation (grant reviewer)

2001 —present Reviewer and Editorial Board Member (2009 — present), Journal of Correctional Health Care
2001 — 2004 Journal of General Internal Medicine (reviewer)

1996 Abstract Committee, Health Services Research Subcommittee, Annual Meeting, Society of General
Internal Medicine (reviewer)

1990 — 1992 Medical Care (reviewer)

EDUCATION
University at Albany, College of Arts and Sciences, Albany; B.S., 1975 (Biology)

University at Albany, School of Education, Albany; AMST (Albany Math and Science Teachers) Teacher Education
Program, 1975

Université Libre de Bruxelles, Faculté de Medecine, Brussels, Belgium; Candidature en Sciences Medicales, 1980
University at Buffalo, School of Medicine, Buffalo; M.D., 1982
University at Buffalo Affiliated Hospitals, Buffalo; Residency in Internal Medicine, 1985

Regenstrief Institute of Indiana University, and Richard L. Roudebush Veterans Administration Medical Center; VA/NIFI
Fellowship in Primary Care Medicine and Health Services Research, 1992

Indiana University, School of Health, Physical Education, and Recreation, Bloomington; M.P.H., 1992
New York Academy of Medicine, New York; Mini-fellowship Teaching Evidence-Based Medicine, 1999

CERTIFICATION
Provisional Teaching Certification for Biology, Chemistry, Physics, Grades 7-12, New York State Department of
Education (expired), 1975
Diplomate, National Board of Medical Examiners, 1983
Diplomate, American Board of Internal Medicine, 1985
Fellow, American College of Physicians, 1991
License: Washington (HMD0004 1843, active); New York (#158327, inactive); Indiana (#01038490, inactive)
“Xx” Waiver (buprenorphine), Department of Health & Human Services, 2018

MEMBERSHIPS
2019 — present Washington Association of Sheriffs and Police Chiefs
2005 — 2016 American Correctional Association/Washington Correctional Association

2004 — 2006 American College of Correctional Physicians (Member, Board of Directors, Chair Education
Committee)

2000 — present American College of Correctional Physicians
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 11 of 16
Marc F. Stern, M.D. Page 7

RECOGNITION
B. Jaye Anno Award for Excellence in Communication, National Commission on Correctional Health Care. 2019
Award of Appreciation, Washington Association of Sheriffs and Police Chiefs. 2018
Armond Start Award of Excellence, American College of Correctional Physicians. 2010

(First) Annual Preventive Medicine Faculty Excellence Award, New York State Preventive Medicine Residency
Program, University at Albany School of Public Health/New York State Department of Health. 2010

Excellence in Education Award for excellence in clinical teaching, Family Practice Residency Program, Providence St.
Peter Hospital, Olympia, Washington. 2004

Special Recognition for High Quality Workshop Presentation at Annual Meeting, Society of General Internal Medicine.
1996

Letter of Commendation, House Staff Teaching, University of Buffalo. 1986

WORKSHOPS, SEMINARS, PRESENTATIONS, INVITED LECTURES

It’s the 21" Century — Time to Bid Farewell to “Sick Call” and “Chronic Care Clinic”. Annual Conference, National
Commission on Correctional Health Care. Fort Lauderdale, Florida. 2019

HIV and Ethics ~ Navigating Medical Ethical Dilemmas in Corrections. Keynote Speech, 14" Annual HIV Care in the
Correctional Setting. AIDS Education and Training Program (AETC) Mountain West, Olympia, Washington. 2019

Honing Nursing Skills to Keep Patients Safe in Jail. Orange County Jail Special Training Session (including San
Bernardino and San Diego Jail Staffs), Theo Lacy Jail, Orange, California. 2019

What Would You Do? Navigating Medical Ethical Dilemmas. Leadership Training Academy, National Commission on
Correctional Health Care. San Diego, California. 2019

Preventing Jail Deaths. Jail Death Review and Investigations: Best Practices Training Program, American Jail
Association, Arlington, Virginia. 2018

How to Investigate Jail Deaths. Jail Death Review and Investigations: Best Practices Training Program, American Jail
Association, Arlington, Virginia. 2018

Executive Manager Program in Correctional Health, 4-day training for custody/health care teams from jails and prisons
on designing safe and efficient health care systems. National Institute for Corrections Training Facility, Aurora, Colorado,
and other venues in Washington State. Periodically. 2014 — present

Medical Ethics in Corrections. Criminal Justice 441 — Professionalism and Ethical Issues in Criminal Justice. University
of Washington, Tacoma. Recurring seminar. 2012 — present

Medical Aspects of Deaths in ICE Custody. Briefing for U.S. Senate staffers, Human Rights Watch. Washington, D.C.
2018

Jails’ Role in Managing the Opioid Epidemic. Panelist. Washington Association of Sheriffs and Police Chiefs Annual
Conference. Spokane, Washington. 2018

Contract Prisons and Contract Health Care: What Do We Know? Behind Bars: Ethics and Human Rights in U.S. Prisons
Conference. Center for Bioethics — Harvard Medical School/Human Rights Program — Harvard Law School. Boston,
Massachusetts. 2017

Health Care Workers in Prisons. (With Dr. J. Wesley Boyd) Behind Bars: Ethics and Human Rights in U.S. Prisons
Conference, Center for Bioethics - Harvard Medical School/Human Rights Program - Harvard Law School. Boston,
Massachusetts. 2017

Prisons, Jails and Medical Ethics: Rubber, Meet Road. Grand Rounds. Touro Medical College. New York, New York.
2017

Jail Medical Doesn't Have to Keep You Up at Night - National Standards, Risks, and Remedies. Washington Association
of Counties. SeaTac, Washington. 2017

Prison and Jail Health Care: What do you need to know? Grand Rounds. Providence/St. Peters Medical Center. Olympia,
Washington. 2017

Prison Health Leadership Conference. 2-Day workshop. International Corrections and Prisons Association/African
Correctional Services Association/Namibian Corrections Service. Omaruru, Namibia. 2016; 2018
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 12 of 16
Marc F. Stern, M.D. , Page 8

What Would YOU Do? Navigating Medical Ethical Dilemmas. Spring Conference. National Commission on Correctional
Health Care. Nashville, Tennessee. 2016

Improving Patient Safety. Spring Provider Meeting. Oregon Department of Corrections. Salem, Oregon 2016

A View from the Inside: The Challenges and Opportunities Conducting Cardiovascular Research in Jails and Prisons.
Workshop on Cardiovascular Diseases in the Inmate and Released Prison Population. The National Heart, Lung, and
Blood Institute. Bethesda, Maryland. 2016

Why it Matters: Advocacy and Policies to Support Health Communities after Incarceration. At the Nexus of Correctional
Health and Public Health: Policies and Practice session. Panelist. American Public Health Association Annual Meeting.
Chicago, [Hinois. 2015

Hot Topics in Correctional Health Care. Presented with Dr. Donald Kern. American Jail Association Annual Meeting.
Charlotte, North Carolina. 2015

Turning Sick Call Upside Down, Annual Conference. National Commission on Correctional Health Care. Dallas, Texas,
2015.

Diagnostic Maneuvers You May Have Missed in Nursing School. Annual Conference. National Commission on
Correctional Health Care. Dallas, Texas. 2015

The Challenges of Hunger Strikes: What Should We Do? What Shouldn’! We Do? Annual Conference. National
Commission on Correctional Health Care. Dallas, Texas. 2015

Practical and Ethical Approaches to Managing Hunger Strikes. Annual Practitioners’ Conference. Washington
Department of Corrections. Tacoma, Washington. 2015

Contracting for Health Services: Should 1, and ifso, how? American Jail Association Annual Meeting. Dallas, Texas.
2014

Hunger Strikes: What should the Society of Correctional Physician’s position be? With Allen S, May J, Ritter S.
American College of Correctional Physicians (Formerly Society of Correctional Physicians) Annual Meeting. Nashville,
Tennessee. 2013

Addressing Conflict between Medical and Security: an Ethics Perspective. International Corrections and Prison
Association Annual Meeting. Colorado Springs, Colorado. 2013

Patient Safety and ‘Right Using’ Nurses. Keynote address. Annual Conference. American Correctional Health Services
Association. Philadelphia, Pennsylvania. 2013

Patient Safety: Overuse, underuse, and misuse...of nurses. Keynote address. Essentials of Correctional Health Care
conference. Salt Lake City, Utah. 2012

The ethics of providing healtheare to prisoners-An International Perspective. Global Health Seminar Series. Department
of Global Health, University of Washington, Seattle, Washington. 2012

Recovery, Not Recidivism: Strategies for Helping People Who are Incarcerated. Panelist. NAMI Annual Meeting, Seattle,
Washington, 2012

Ethics and HIV Workshop. ATV/AIDS Care in the Correctional Setting Conference, Northwest AIDS Education and
Training Center. Salem, Oregon. 2011

Ethics and HIV Workshop. VYV/AIDS Care in the Correctional Setting Conference, Northwest AIDS Education and
Training Center. Spokane, Washington. 2011

Patient Safety: Raising the Bar in Correctional Health Care. With Dr. Sharen Barboza. National Commission on
Correctional Health Care Mid-Year Meeting, Nashville, Tennessee. 2010

Patient Safety: Raising the Bar in Correctional Health Care. American Correctional Health Services Association, Annual
Meeting, Portland, Oregon. 2010

Achieving Quality Care in a Tough Economy. National Commission on Correctional Health Care Mid-Year Meeting,
Nashville, Tennessee, 2010 (Co-presented with Rick Morse and Helena Kim, PharmD.)

Involuntary Psychotropic Administration: The Harper Solution. With Dr. Bruce Gage. American Correctional Health
Services Association, Annual Meeting, Portland, Oregon. 2010

Evidence Based Decision Making for Non-Clinical Correctional Administrators. American Correctional Association 139"
Congress, Nashville, Tennessee. 2009

Death Penalty Debate. Panelist. Seattle University School of Law, Seattle, Washington. 2009
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 13 of 16
Marc F. Stern, M.D. Page 9

The Patient Handoff— From Custody to the Community. Washington Free Clinic Association, Annual Meeting, Olympia,
Washington. Lacey, Washington. 2009

Balancing Patient Advocacy with Fiscal Restraint and Patient Litigation, National Commission on Correctional Health
Care and American College of Correctional Physicians “Medical Directors Boot Camp,” Seattle, Washington. 2009

Staff Management. National Commission on Correctional Health Care and American College of Correctional Physicians
“Medical Directors Boot Camp,” Seattle, Washington. 2009

Management Dilemmas in Corrections: Boots and Bottom Bunks, Annual Meeting, American College of Correctional
Physicians, Chicago, Illinois. 2008

Public Health and Correctional Health Care. Masters Program in community-based population focused management —
Populations at risk, Washington State University, Spokane, Washington. 2008

Managing the Geriatric Population, Panelist. State Medical Directors’ Meeting, American Corrections Association,
Alexandria, Virginia. 2007

I Want to do my own Skin Biopsies. Armual Meeting, American College of Correctional Physicians, New Orleans,
Louisiana. 2005

Corrections Quick Topics. Annual Meeting, American College of Correctional Physicians. Austin, Texas. 2003

Evidence Based Medicine in Correctional Health Care. Annual Meeting, National Commission on Correctional Health
Care. Austin, Texas. 2003

Evidence Based Medicine. Excellence at Work Conference, Empire State Advantage. Albany, New York. 2002

Evidence Based Medicine, Outcomes Research, and Health Care Organizations. National Clinical Advisory Group,
Integrail, Inc., Albany, New York. 2002

Evidence Based Medicine. With Dr. LK Hohmann. The Empire State Advantage, Annual Excellence at Work Conference:
Leading and Managing for Organizational Excellence, Albany, New York. 2002

Taking the Mystery out of Evidence Based Medicine: Providing Useful Answers for Clinicians and Patients, Breakfast
Series, Institute for the Advancement of Health Care Management, School of Business, University at Albany, Albany,
New York. 2001

Diagnosis and Management of Male Erectile Dysfunction ~- A Goal—Oriented Approach. Society of General Internal
Medicine National Meeting, San Francisco, California. 1999

Study Design and Critical Appraisal of the Literature. Graduate Medical Education Lecture Series for all housestaff,
Albany Medical College, Albany, New York. 1999

Male Impotence: Its Diagnosis and Treatment in the Era of Sildenafil. 4" Annual CME Day, Alumni Association of the
Albany—Hudson Valley Physician Assistant Program, Albany, New York. 1998

Models For Measuring Physician Productivity. Panelist. National Association of VA Ambulatory Managers National
Meeting, Memphis, Tennessee. 1997

Introduction to Male Erectile Dysfunction and the Role of Sildenafil in Treatment. Northeast Regional Meeting Pfizer
Sales Representatives, Manchester Center, Vermont. 1997

Male Erectile Dysfunction. Topics in Urology, A Seminar for Primary Healthcare Providers, Bassett Healthcare,
Cooperstown, New York. 1997

Evaluation and Treatment of the Patient with Impotence: A Practical Primer for General Internists. Society of General
Internal Medicine National Meeting, Washington D.C. 1996

Impotence: An Update. Department of Medicine Grand Rounds, Albany Medical College, Albany, New York. 1996

Diabetes for the EMT First~Responder. Five Quad Volunteer Ambulance, University at Albany. Albany,.New York.
1996

Impotence. An Approach for Internists. Medicine Grand Rounds, St. Mary's Hospital, Rochester, New York. 1994

Male Impotence. Common Problems in Primary Care Precourse. American College of Physicians National Meeting,
Miami, Florida. 1994

Patient Motivation: A Key to Success. Tuberculosis and HIV: A Time for Teamwork. AIDS Program, Bureau of
Tuberculosis Control - New York State Department of Health and Albany Medical College, Albany, New York. 1994
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 14 of 16
Marc F. Stern, M.D. Page 10

Recognizing and Treating Impotence. Department of Medicine Grand Rounds, Albany Medical College, Albany, New
York. 1992

Medical Decision Making: A Primer on Decision Analysis. Faculty Research Seminar, Department of Family Practice,
Indiana University, Indianapolis, Indiana. 1992

Effective Presentation of Public Health Data. Bureau of Communicable Diseases, Indiana State Board of Health,
Indianapolis, Indiana. 1991

Impotence: An Approach for Internists. Housestaff Conference, Department of Medicine, Indiana University,
Indianapolis, Indiana. 1991

Using Electronic Databases to Search the Medical Literature. NUH/VA Fellows Program, Indiana University,
Indianapolis, Indiana. 1991]

Study Designs Used in Epidemiology. Ambulatory Care Block Rotation. Department of Medicine, Indiana University,
Indianapolis, Indiana. 1991}

Effective Use of Slides in a Short Scientific Presentation. Housestaff Conference, Department of Medicine, Indiana
University, Indianapolis, Indiana. 1991

Impotence: A Rational and Practical Approach to Diagnosis and Treatment for the General Internist. Society of General
Internal Medicine National Meeting, Washington D.C. 1991

Nirvana and Audio-Visual Aids. With Dr. RM Lubitz. Society of General Internal Medicine, Midwest Regional Meeting,
Chicago. 1991

New Perspectives in the Management of Hypercholesterolemia. Medical Staff, West Seneca Developmental Center, West
Seneca, New York. 1989

Effective Use of Audio—Visual Aids. Nurse Educators, American Diabetes Association, Western New York Chapter,
Buffalo, New York. 1989

Management of Diabetics in the Custodial Care Setting. Medical Staff, West Seneca Developmental Center, West
Seneca, New York, 1989

Effective Use of Audio—Visuals in Diabetes Peer and Patient Education. American Association of Diabetic Educators,
Western New York Chapter, Buffalo, New York. 1989

Pathophysiology, Diagnosis and Care of Diabetes, Nurse Practitioner Training Program, School of Nursing, University of
Buffalo, Buffalo, New York. 1989

Techniques of Large Group Presentations to Medical Audiences — Use of Audio—Visuals. New Housestaff Training
Program, Graduate Medical Dental Education Consortium of Buffalo, Buffalo, New York. 1988

PUBLICATIONS/ABSTRACTS

Borschmann, R, Tibble, H, Spittal, MJ, ... Stern, MF, Viner, KM, Wang, N, Willoughby, M, Zhao, B, and Kinner, SA.
The Mortality After Release from Incarceration Consortium (MARIC): Protocolfor a multi-national, individual
participant data meta-analysis. Int. J of Population Data Science 2019 5(1):6

Binswanger IA, Maruschak LM, Mueller SR, Stern MF, Kinner SA. Principles to Guide National Data Collection on the
Health of Persons in the Criminal Justice System. Public Health Reports 2019 134(1):348-4558

Stern M. Hunger Strike: The Inside Medicine Scoop. American Jails 2018 32(4):17-21

Grande L, Stern M. Providing Medication to Treat Opioid Use Disorder in Washington State Jails. Stady conducted for
Washington State Department of Social and Health Services under Contract 1731-18409, 2018.

Stern MF, Newlin N. Epicenter of the Epidemic: Opioids and Jails. American Jails 2018 32(2):16-18
Stern MF. 4 nurse is a nurse is a nurse...NOT! Guest Editorial, American Jails 2018 32(2):4,68

Wang EA, Redmond N, Dennison Himmelfarb CR, Pettit B, Stern M, Chen J, Shero 5, Iturriaga E, Sorlie P, Diez Roux
AV. Cardiovascular Disease in Incarcerated Populations. Journal of the American College of Cardiology 2017
69(24):2967-76

Mitchell A, Reichberg T, Randall J, Aziz-Bose R, Ferguson W, Stern M. Criminal Justice Health Digital Curriculum.
Poster, Annual Academic and Health Policy Conference on Correctional Health, Atlanta, Georgia, March, 2017
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 15 of 16
Marc F. Stern, M.D. Page 11

Stern MF. Patient Safety (White Paper). Guidelines, Management Tools, White Papers, National Commission on
Correctional Health Care. hitp://wwow noche. ore filebin/Resourees/Patient-Safety-2016.pdf. June, 2016

Binswanger IA, Stern MF, Yamashita TE, Mueller SR, Baggett TP, Blatchford PJ. Clinical risk factors for death afier
release from prison in Washington State. a nested case control study, Addiction 2015 Oct 17

Stern MF. Op-Ed on Lethal Injections. The Guardian 2014 Aug 6

Stern MF, American College of Correctional Physicians Calls for Caution Placing Mentally Ill in Segregation: An
Important Band-Aid. Guest Editorial. Journal of Correctional Health Care 2014 Apr; 20(2):92-94 ,

Binswanger I, Blatchford PJ, Mueller SR, Stern ME. Mortality After Prison Release: Opioid Overdose and Other Causes
of Death, Risk Factors, and Time Trends From 1999 to 2009. Annals of Internal Medicine 2013 Nov; 159(9):592-600

Williams B, Stern MF, Mellow J, Safer M, Greifinger RB. Aging in Correctional Custody: Setting a policy agenda for
older prisoner health care. American Journal of Public Health 2012 Aug; 102(8):1475-1481

Binswanger I, Blatchford PJ, Yamashita TE, Stern MF. Drug-Related Risk Factors for Death after Release from Prison:
A Nested Case Control Study. Oral Presentation, University of Massachusetts 4" Annual Academic and Health Policy
Conference on Correctional Healthcare, Boston, Massachusetts, March, 2011

Binswanger I, Blatchford PJ, Forsyth S, Stern MF, Kinner SA. Death Related to Infectious Disease in Ex-Prisoners: An
International Comparative Study. Oral Presentation, University of Massachusetts 4" Annual Academic and Health Policy
Conference on Correctional Healthcare, Boston, Massachusetts, March, 2011

Binswanger I, Lindsay R, Stern MF, Blatchford P. Risk Factors for All-Cause, Overdose and Early Deaths after Release
from Prison in Washington State Drug and Alcohol Dependence. Drug and Alcohol Dependence Aug | 2011;117(1):1-6

Stern MF, Greifinger RB, Mellow J. Patient Safety: Moving the Bar in Prison Health Care Standards. American Journal
of Public Health November 2010;100(11):2103-2110

Strick LB, Saucerman G, Schlatter C, Newsom L, Stern MF. Implementation of Opt-Out [HIV testing in the Washington
State Department of Corrections, Poster Presentation, National Commission on Correctional Health Care Annual
Meeting, Orlando, Florida, October, 2009

Binswanger IA, Blatchford P, Stern MF. Risk Factors for Death After Release from Prison. Society for General Internal
Medicine 32nd Annual Meeting; Miami: Journal of General Internal Medicine; April 2009. p. S164-S95

Stern MF. Force Feeding for Hunger Strikes - One More Step. CorrDocs Winter 2009; 12(1):2

Binswanger I, Stern MF, Deyo RA, Heagerty PJ, Cheadle A, Elmore JG, Koepsell TD. Release from Prison - A High
Risk of Death for Former Inmates. New England Journal of Medicine 2007 Jan 11;356(2):157-165

Stern MF, Hilliard T, Kelm C, Anderson E. Epidemiology of Hepatitis C Infection in the Washington State Department
of Corrections. Poster Presentation, CDC/NIH ad hoc Conference on Management of Hepatitis C in Prisons, San
Antonio, Texas, January, 2003

Phelps KR, Stern M, Slingerland A, Heravi M, Strogatz DS, Haqqie SS. Metabolic and skeletal effects of low and high
doses of calcium acetate in patients with preterminal chronic renal failure. Am J Nephrol 2002 Sep—Dec;22(5—6):445-54

Goldberg L, Stern MF, Posner DS. Comparative Epidemiology of Erectile Dysfunction in Gay Men, Oral Presentation,
International Society for Impotence Research Meeting, Amsterdam, The Netherlands, August 1998. Int J Impot Res.
1998;10(S3):S41 [also presented as oral abstract Annual Meeting, Society for the Study of Impotence, Boston,
Massachusetts, October, 1999. Int J Impot Res. 1999; 10(S1):S65]

Stern MF. Erectile Dysfunction in Older Men, Topics in Geriatric Rehab 12(4):40-52, 1997. [republished in Geriatric
Patient Education Resource Manual, Supplement. Aspen Reference Group, Eds. Aspen Publishers, Inc., 1998]

Stern MF, Wulfert E, Barada J, Mulchahy JJ, Korenman SG. An Outcomes—Oriented Approach to the Primary Care
Evaluation and Management of Erectile Dysfunction, J Clin Outcomes Management 5(2):36-—56, 1998

Fibn SD, Callahan CM, Martin D, et al.; for the National Consortium of Anticoagulation Clinics.* The Risk for and
Severity of Bleeding Complications in Elderly Patients Treated with Warfarin, Ann Int Med. 1996;124:970-979

Fihn SD, McDonell M, Martin D, et al.; for the Warfarin Optimized Outpatient Follow—up Study Group.* Risk
Factors for Complications of Chronic Anticoagulation. Ann Int Med. 1993;118:511-520. (*While involved in the
original proposal development and project execution, I was no longer part of the group at the time of this publication)

Stern MF, Dittus RS, Birkhead G, Huber R, Schwartz J, Morse D. Cost—Effectiveness of Hepatitis B Immunization
Strategies for High Risk People. Oral Presentation, Society of General Internal Medicine National Meeting, Washington,
D.C., May 1992. Clin Res 1992
Case 8:20-cr-00033-TDC Document 77-1 Filed 03/25/20 Page 16 of 16
Marc F. Stern, M.D. Page 12

Fihn SD, McDonell MB, Vermes D, Martin D, Kent DL, Henikoff JG; and the Warfarin Outpatient Fotlow—up Study
Group. Optimal Scheduling of Patients Taking Warfarin, A Multicenter Randomized Trial. Oral Presentation, Society of
General Internal Medicine National Meeting, Washington, D.C., May 1992. Clin Res 1992

Fihn SD, McDonnell MB, Vermes D, Kent DL, Henikoff JG, and the Warfarin Anticoagulation Study Group. Risk
Factors for Complications During Chronic Anticoagulation. Poster Presentation, Society of General Internal Medicine
National Meeting, Seattle, May 1991

Pristach CA, Donoghue GD, Sarkin R, Wargula C, Doerr R, Opila D, Stern M, Single G. A Multidisciplinary Program to
Improve the Teaching Skills of Incoming Housestaff. Acad Med. 1991;66(3):172—174

Stern MF. Diagnosing Chlamydia trachomatis and Neisseria gonorrhea Infections. (letter) J Gen Intern Med.
1991;6:183

Stern MF, Fitzgerald JF, Dittus RS, Tierney WM, Overhage JM. Office Visits and Outcomes of Care: Does Frequency
Matter? Poster Presentation, Society of General Internal Medicine Annual Meeting, Seattle, May 1991. Clin Res
1991;39:610A

Stern MF. Cobalamin Deficiency and Red Blood Cell Volume Distribution Width. (letter) Arch Intern Med.
1990;150:910

Stern M, Steinbach B. Hypodermic Needle Embolization to the Heart. NY State J Med. 1990;90(7):368-37 |

Stern MF, Birkhead G, Huber R, Schwartz J, Morse D. Feasibility of Hepatitis B Immunization in an STD Clinic. Oral
Presentation, American Public Health Association Annual Meeting, Atlanta, November 1990

EXPERT TESTIMONY
Pajas v. County of Monterey, ef al. US District Court for the Northern District of California, 2019 (trial)
Dockery, ef al. v. Hall et al. US District Court for the Southern District of Mississippi Northern Division, 2018 (trial)
Benton v. Correct Care Solutions, e¢ a/. US District Court for the District of Maryland, 2018 (deposition)
Pajas v. County of Monterey, ef al. US District Court Northern District of California, 2018 (deposition)
Walter v. Correctional Healthcare Companies, ef a/. US District Court, District of Colorado, 2017 (deposition)

Winkler v. Madison County, Kentucky, e/ a/. US District Court, Eastern District of Kentucky, Central Division at
Lexington, 2016 (deposition)

US v. Miami-Dade County, et a/. US District Court, Southern District of Florida, periodically 2014 - 2016
